THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                              DIVISION ONE

FEDERAL HOME LOAN BANK OF                          )          No. 76326-1-I
SEATTLE, a bank created by federal law,            )
                                                   )          DIVISION ONE
                         Appellant,                )
                                                   )
                v.

RBS SECURITIES, INC., f/k/a                        )
GREENWICH CAPITAL MARKETS, INC.,                   )          UNPUBLISHED OPINION
a Delaware corporation; GREENWICH                  )
CAPITAL ACCEPTANCE, INC., a                        )
Delaware corporation; and RBS                      )
HOLDINGS USA, INC., f/k/a                          )
GREENWICH CAPITAL HOLDINGS,                        )
INC., a Delaware Corporation,                      )                  M~AR ~
                                                   )          FILED...          .~   -

                         Respondents.


      PER CURIAM          --   Following this court’s May 21, 2018 opinion affirming the orders

challenged on appeal, the Washington State Supreme Court entered an order granting

review and remanding the case to this court “for reconsideration in light of Supreme

Court No. 95420-8    —   Federal Home Loan Bank of Seattle v. Credit Suisse Securities

(USA LLC, 194 Wash. 2d 253 (2019).” In supplemental briefs, the parties agree that the

Federal Home Loan Bank of Seattle decision requires this court to reverse its prior

holding regarding reliance and remand for further proceedings. We concur.

      We vacate the portion of our May21, 2018 decision relating to reliance and

remand for further proceedings consistent with the remainder of our prior decision and

the Supreme Court’s remand order.




                                                                      I